Exhibit 10.4

 

Prepared by and return to:

Scot C. Crow, Esq.

Dickinson Wright PLLC

150 E. Gay Street, Suite 2400

Columbus, Ohio 43215

(614) 744-2585

 

Hearth & Home of Vandalia

Dayton, Ohio

FHA Project No. 046-43057

 

RELEASE AND ASSUMPTION AGREEMENT

 

THIS RELEASE AND ASSUMPTION AGREEMENT (this “Agreement”) is made, as of May 6 ,
2013, by and among H & H OF VANDALIA LLC, an Ohio limited liability company,
4100 Regent Street, Suite F, Columbus, Ohio 43219 (the “Owner”), HEARTH & HOME
OF VANDALIA, INC., an Ohio corporation aka Hearth and Home of Vandalia, Inc., an
Ohio corporation, 5057 Troy Road, Springfield, OH 45502 (“Prior Owner”), RED
MORTGAGE CAPITAL, LLC, a Delaware limited liability company, 2 Miranova Place
Columbus, OH 43215 (the “Mortgagee”) and the SECRETARY OF HOUSING AND URBAN
DEVELOPMENT, Washington, D.C., acting by and through the Federal Housing
Commissioner (the “Secretary”), under certain provisions of the National Housing
Act, as amended.

 

RECITALS

 

A. Owner and Prior Owner entered into that certain Purchase and Sale Agreement
dated October 11, 2012 as amended (collectively, the “Purchase Agreement”),
pursuant to which the Prior Owner agreed to sell, and the Owner agreed to
purchase, all of that certain real property located in the City of Dayton, in
the County of Montgomery, in the State of Ohio, as more particularly described
in Exhibit A attached hereto and made a part hereof (the “Real Property”), on
which is constructed that certain rental apartment project known as Hearth &
Home of Vandalia, FHA Project No. 046-43057 (the “Project” and, together with
the Real Property, the “Property”).

 

--------------------------------------------------------------------------------


 

B. The Property is encumbered by that certain first lien mortgage loan (the
“Loan”) made to the Prior Owner by the Mortgagee, which Loan is evidenced and/or
secured by (i) that certain Mortgage/Deed of Trust Note dated as of January 1,
2012 in the original principal amount of Three Million Seven Hundred Twenty One
Thousand Five Hundred and No/100 Dollars ($3,721,500.00) (the “Note”), (ii) that
certain Mortgage/Deed of Trust as of even date therewith and recorded on
January 31, 2012, among the land records of Montgomery County, Ohio (the “Land
Records”), Instrument Number 2012-00006113 (the “Mortgage”), (iii) that certain
Security Agreement dated January 1, 2012 between the Prior Owner and the
Mortgagee, (iv) those certain UCC-1 Financing Statements filed in the Land
Records and with the Ohio Secretary of State showing Prior Owner (as debtor) and
Mortgagee (as secured party), (v) that certain Account Control Agreement dated
as of January 27, 2012 among Mortgagee, Prior Owner and Huntington National Bank
(the “Depository Bank”); (vi) that certain Deposit Account Instruction and
Services Agreement dated as of January 27, 2012 among Mortgagee, Prior Owner and
the Depository Bank; and (vii) and all other instruments executed in connection
with the Loan (collectively the “Loan Documents”).

 

C. The Loan is insured by the Secretary under Section 232 pursuant to
Section 223(a)(7) of the National Housing Act, as amended. In connection
therewith, the Prior Owner and the Secretary executed that certain Regulatory
Agreements for Insured Multifamily Housing Projects dated January 1, 2012 and
recorded on January 31, 2012 among the Land Records of Montgomery County,
Ohio, Instrument Number 2012-00006115 and that certain Regulatory Agreements
Nursing Homes dated January 1, 2012 and recorded on January 31, 2012 among the
Land Records of Montgomery County, Ohio, Instrument Number 2012-00006114
(together, the “Regulatory Agreements”). The Regulatory Agreements are
incorporated by reference into and made a part of the Mortgage.

 

D.  Immediately prior to the execution of this Agreement, the outstanding
principal balance of the Loan equals Three Million Six Hundred Thirty Seven
Thousand Eight Hundred Forty Seven and 91/100 Dollars ($3,637,847.91).

 

E.  Owner has agreed to assume the Prior Owner’s obligations under the Note, the
Mortgage and other Loan Documents (collectively the “Assumed Documents” and
individually referred to herein as an “Assumed Document”) pursuant to the terms
of this Agreement, and the Prior Owner shall be released of its obligations
under the Assumed Documents as of the date hereof, both with the Mortgagee’s and
the Secretary’s consent thereto, as set forth herein.

 

F.  Pursuant to the Purchase Agreement, the Prior Owner has, as of the date
hereof, conveyed to the Owner all of the Prior Owner’s right, title and interest
in and to the Property and has entered into the Assumed Documents with the
Mortgagee and the Secretary, respectively.

 

G.  In connection with its assumption of the Assumed Documents, Owner and the
Secretary have entered into a Regulatory Agreement for Insured Multifamily
Housing Projects dated as of the date hereof and to be recorded among the Land
Records of Montgomery County, Ohio (the “New Regulatory Agreement”).

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing premises, the sum of Ten
Dollars ($10.00) in hand paid, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
for themselves and for their respective successors and assigns, hereby agree as
follows:

 

1.   Incorporation of Recitals. The foregoing recitals are hereby incorporated
by reference as if fully set forth herein.

 

2.   Prior Owner’s Acknowledgements, Representations and Warranties. The Prior
Owner acknowledges, represents and warrants, as of the date of this Agreement
that:

 

a.                                      The unpaid principal balance on the Note
as of April 25, 2013 is approximately $3,637,847.91 and prior to default, the
Note bears interest at the rate of 3.74% per annum.

 

b.                                      The Note requires that monthly payments
of principal and interest in the amount of $17,453.72 be made on the first day
of each month, with the balance of principal (if any) remaining unpaid and
accrued interest being payable on May 1, 2041.

 

c.                                       The Mortgage is a valid first lien on
the Property for the full unpaid principal amount of the Note and all other
amounts as stated in the Note and Mortgage.

 

d.                                      To the best of Prior Owner’s knowledge,
there are no defenses, offsets or counterclaims to the Loan Documents.

 

e.                                       To the best of Prior Owner’s knowledge,
there are no defaults by the Prior Owner under the provisions of the Loan
Documents, nor are there any conditions, which, with the giving of notice or the
passage of time or both, may constitute a default by Prior Owner under the
provisions of the Loan Documents.

 

f.                                        To the best of Prior Owner’s
knowledge, all provisions of the Loan Documents are valid, in full force and
effect and enforceable in accordance with their terms.

 

g.                                       There are no subordinate liens of any
kind covering or relating to the Property, nor are there any mechanics liens or
liens for unpaid taxes or assessments encumbering the Property, nor has notice
of a lien or notice of intent to file a lien been received, except for the
following: None.

 

h.                                  To the best of Prior Owner’s knowledge, all
of the Prior Owner’s representations, warranties and covenants contained in the
Loan Documents are true and correct in all material respects as of the date
hereof.

 

3

--------------------------------------------------------------------------------


 

The Prior Owner understands and intends that Mortgagee, Owner and Secretary will
rely upon the acknowledgements, representations and warranties contained herein.

 

3. Assumption and Release.

 

a.                                      The Owner agrees to assume, and does
hereby assume, the obligations of the Prior Owner under the Assumed Documents
from and after the date of this Agreement and does hereby agree to be bound by
each and every Assumed Document.

 

b.                                      The Owner does not assume personal
liability for payments due under the Note, the Mortgage, the Security Agreement
or for the payments to the reserve for replacements under the Regulatory
Agreements, or for matters not under its control, provided that the Owner shall
remain liable under said Regulatory Agreements only with respect to the matters
hereinafter stated, namely:

 

(i) for funds or property for the Project coming into its hands which, by the
provisions thereof, it is not entitled to retain; and

 

(ii) for its own acts and deeds or acts and deeds of others which it has
authorized in violation of the provisions thereof; and

 

(iii) the acts and deeds of affiliates, as defined in the Regulatory Agreements,
which person or entity it has authorized in violation of the provisions of the
Regulatory Agreements.

 

The Owner is to be bound by the Assumed Documents with respect to obligations
arising from and after the date hereof, subject to the foregoing limitation of
personal liability, from the date of this Agreement to the same extent as if it
has been an original party to said instruments.

 

c.                                       In reliance on the Prior Owner’s
acknowledgements, representations and warranties in this Agreement, the
Mortgagee and the Secretary jointly and severally hereby release the Prior Owner
from all liability arising under or in connection with the Assumed Documents,
from and after the date hereof. If any material element of the representations
and warranties contained herein as the same relates to Prior Owner is false as
of the date of this Agreement or in the event Prior Owner takes or causes any
other party hereto (other than Mortgagee) to take any actions which are in
contradiction with the provisions of this Agreement, then the release set forth
in this Paragraph 3 shall be deemed canceled effective as of the date of this
Agreement and the Prior Owner shall remained obligated under the Note,

 

4

--------------------------------------------------------------------------------


 

Mortgage and Security Agreement and though there has been no such release.
Further, notwithstanding the foregoing in this Section 3(c), the Prior Owner
shall remain liable under said Regulatory Agreements with respect to following
matters hereinafter stated, namely:

 

(i) for funds or property for the Project coming into Prior Owner’s hands which,
by the provisions thereof, it is not entitled to retain; and

 

(ii) for Prior Owner’s own acts and deeds or acts and deeds of others which it
has authorized in violation of the provisions thereof; and

 

(iii) the acts and deeds of affiliates, as defined in the Regulatory Agreements,
which person or entity Prior Owner has authorized in violation of the provisions
of the Regulatory Agreements.

 

4.   Revised References.  All references in any of the foregoing Assumed
Documents to the “Maker,” the “Mortgagor” or the “Grantor” shall hereinafter be
deemed to refer to the Owner. All references in any of the foregoing Assumed
Documents to “Regulatory Agreement” shall hereinafter be deemed to refer to the
New Regulatory Agreement.

 

5.   Equal Opportunity Compliance.  The Owner agrees that there shall be full
compliance with the provisions of (1) any laws prohibiting discrimination in
housing on the basis of race, color, creed, national origin, familial status or
disability; and (2) with the Regulations of the Federal Housing Administration
providing for non-discrimination and equal opportunity in housing. It is
understood and agreed that failure or refusal to comply with any such provisions
shall be a proper basis for the Secretary to take any corrective action he may
deem necessary, including, but not limited to, the rejection of future
applications for FHA mortgage insurance and the refusal to enter into future
contracts of any kind with which the Owner is identified; and further, the
Secretary shall have a similar right of corrective action (1) with respect to
any individuals who are officers, directors, principal stockholders, trustees,
managers, partners or associates of the Owner; and (2) with respect to any
corporation or any other type of business association or organization with which
the officers, directors, principal stockholders, trustees, managers, partners or
associates of the Owner may be identified.

 

6.   No Defenses.  The Owner acknowledges and affirms to the Mortgagee and the
Secretary that, as of the date hereof, there are no defenses, set-offs or
counterclaims, whether legal or equitable, to the Owner’s obligations under the
Assumed Documents and the Owner hereby waives the right to raise or assert any
such defenses, set-offs or counterclaims that the Owner may have had with
respect to any suit, proceeding or foreclosure action under any of said
instruments that the Mortgagee or the Secretary, or any of its or their
predecessors in interest in and to the Loan may or could have brought against

 

5

--------------------------------------------------------------------------------


 

the Prior Owner prior to the date hereof.

 

7.   No Impairment.  Nothing in this Agreement shall in any way impair the
Assumed Documents or any other security now held for such indebtedness, or
alter, waive, compromise, annul, impair or prejudice any provision, condition or
covenant in the aforesaid instruments, except as specifically provided herein,
nor affect or impair any rights, powers or remedies of the Mortgagee or the
Secretary under the Assumed Documents, nor create a novation or new agreement by
and between the parties thereto, it being the intent of the parties that the
terms and provisions of the Assumed Documents, are expressly approved, ratified
and confirmed, and shall continue in full force and effect except as expressly
modified hereby, and that the lien of the Mortgage and the priority thereof
shall be unchanged.

 

8.   Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and/or assigns. The
Mortgagee’s execution and delivery of this Agreement is contingent upon the
execution and delivery of this Agreement by the Secretary.

 

9.   Amendment.  The Assumed Documents, each as amended by this Agreement, shall
not be further modified except by an instrument in writing executed by each of
the parties thereto.

 

10.   Severability.  Notwithstanding anything herein contained, if any one or
more of the provisions of this Agreement shall for any reason whatsoever be held
to be illegal, invalid or unenforceable in any respect, such illegality,
invalidity or unenforceability shall not affect any other provision of this
Agreement, but this Agreement shall be construed as if such illegal, invalid or
unenforceable provision had never been contained herein.

 

11.   Headings.  The headings and titles to the sections of this Agreement are
inserted for convenience only and shall not be deemed a part hereof nor affect
the construction or interpretation of any provisions hereof.

 

12.   Governing Law.  This Agreement shall be governed by all applicable federal
laws and the laws of the state in which the Project is located.

 

13.   Counterparts.  This Agreement may be executed in any number of
counterparts, all of which counterparts shall be construed together and shall
constitute but one agreement.

 

14.   Effective Date.  This Agreement shall be effective upon the recording
hereof in the land records where the Mortgage is recorded.

 

15.   THIS WRITTEN AGREEMENT AND ALL OTHER LOAN DOCUMENTS,

 

6

--------------------------------------------------------------------------------


 

AS AMENDED, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL ARGUMENTS.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Signatures appear on following page]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assumption Agreement to
be executed and made effective as of the date first above written.

 

 

 

OWNER:

 

 

 

Witness/Attest:

 

H & H OF VANDALIA LLC,

 

 

an Ohio limited liability company

 

 

 

By:

/s/ Katy A. Wiles

 

By:

CHP Acquisition Company LLC,

 

Name: Katy A. Wiles

 

 

an Ohio limited liability company,

 

Title:

 

 

its Manager

 

 

 

 

 

 

 

 

By:

/s/ Roger C. Vincent

 

 

Name:

Roger C. Vincent

 

 

Title:

Manager

 

 

STATE OF OHIO

)

 

) ss:

COUNTY OF FRANKLIN

)

 

I, the undersigned, a notary public, in and for the County and State aforesaid,
do hereby certify, that Roger C. Vincent, as Manager of CHP Acquisition Company
LLC, an Ohio limited liability company, which is the Manager of H & H of
Vandalia LLC, an Ohio limited liability company, personally known to me to be
the same person whose name is subscribed to the foregoing instrument appeared
before me this day in person and he acknowledged to me that he, being thereunto
duly authorized, signed and delivered said instrument as his own free and
voluntary act, and as the free and voluntary act of said company, for the use
and purposes set forth therein.

 

GIVEN under my hand and Notarial Seal this 3rd day of May, 2013.

 

[g83461kj03i001.jpg]

JEFFREY D. MEYER

Notary Public, State of Ohio

My Commission Has No Expiration Date

Section 147.03 R.C.

 

 

 

 

 

/s/ Jeffrey D. Meyer

 

Notary Public:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE (Owner)

Assumption Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assumption Agreement to
be executed and made effective as of the date first above written.

 

 

 

PRIOR OWNER:

 

 

 

Witness/Attest:

 

Hearth & Home of Vandalia, Inc.

 

 

 

By:

/s/ Lilliana Keane

 

By:

/s/ Boyd P. Gentry

Name:

 

 

 

Boyd P. Gentry, President and CEO

Title:

Executive Assistant

 

 

 

 

STATE OF Georgia

)

 

) ss:

COUNTY OF Fulton

)

 

I, the undersigned, a notary public, in and for the County and State aforesaid,
do hereby certify, that Boyd P, Gentry, as President and CEO of Hearth & Home of
Vandalia, Inc., an Ohio corporation, personally known to me to be the same
person whose name is subscribed to the foregoing instrument appeared before me
this day in person and he acknowledged to me that he, being thereunto duly
authorized, signed and delivered said instrument as his own free and voluntary
act, and as the free and voluntary act of said corporation, for the use and
purposes set forth therein.

 

GIVEN under my hand and Notarial Seal this 29th day of April, 2013.

 

[g83461kj03i002.jpg]

 

 

/s/ Kirsten N Parker

 

 

Notary Public

 

 

 

 

 

Kirsten N Parker

 

 

NOTARY PUBLIC

 

 

Gwinnett County, GEORGIA

 

 

My Comm. Exp. 4/16/16

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE (Prior Owner)

Assumption Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assumption Agreement to
be executed and made effective as of the date first above written.

 

 

 

MORTGAGEE:

 

 

 

Witness/Attest:

 

Red Mortgage Capital, LLC

 

 

 

 

 

 

By:

/s/ Tina M. Pfeifer

 

By:

/s/ Barry Fuller

Name:

Tina M. Pfeifer

 

Name:

Barry Fuller

Title:

Asset Manager

 

Title:

Director

 

 

STATE OF Ohio

)

 

) ss:

COUNTY OF Franklin

)

 

I, the undersigned, a notary public, in and for the County and State aforesaid,
do hereby certify, that Barry Fuller, as Director of Red Mortgage Capital, LLC,
a Delaware limited liability company, personally known to me to be the same
person whose name is subscribed to the foregoing instrument appeared before me
this day in person and she acknowledged to me that she, being thereunto duly
authorized, signed and delivered said instrument as her own free and voluntary
act, and as the free and voluntary act of said company, for the use and purposes
set forth therein.

 

GIVEN under my hand and Notarial Seal this 6th day of May, 2013.

 

 

 

/s/ Brenda L. Easley

 

Notary Public

 

 

 

[g83461kj03i003.jpg]

BRENDA L EASLEY

NOTARY PUBLIC

STATE OF OHIO

Comm. Expires

May 07, 2016

Recorded in

Fairfield County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE (Mortgagee)

Assumption Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assumption Agreement to
be executed and made effective as of the date first above written.

 

 

SECRETARY OF HOUSING AND

 

URBAN DEVELOPMENT,

 

WASHINGTON, D.C.

 

 

 

 

 

By:

/s/ Jennifer S. Buhlman

 

Authorized Agent

 

Office of Residential Care Facilities

 

 

STATE OF Washington

)

 

) ss:

COUNTY OF District of Columbia

)

 

The foregoing instrument was acknowledged before me this 3 day of May, 2013, by
Jennifer S. Buhlman, as the Authorized Agent for the Secretary of the U.S.
Department of Housing and Urban Development, acting by and through the Federal
Housing Commissioner, and a Supervisory Account Executive in the Office of
Residential Care Facilities, U.S. Department of Housing and Urban Development,
and that he, being authorized to do so by virtue of such office, executed the
foregoing instrument on behalf of the Federal Housing Commissioner, acting for
the Secretary of the U.S. Department of Housing and Urban Development.

 

 

[g83461kj03i004.jpg]

 

/s/ Peggy A. Russo

 

Notary Public

 

 

 

 

 

Peggy A. Russo

 

Notary Public, District of Columbia

 

My Commission Expires 3/14/2016

 

 

 

 

 

 

 

SIGNATURE PAGE (Secretary)

Assumption Agreement

 

--------------------------------------------------------------------------------